UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): October 21, 2009 Ameris Bancorp (Exact Name of Registrant as Specified in Charter) Georgia No. 001-13901 No.58-1456434 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 310 First Street, SE Moultrie, Georgia31768 (Address of Principal Executive Offices) Registrant’s telephone number, including area code: (229) 890-1111 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On October 21, 2009, Ameris Bancorp issued a press release announcing its unauditedthird quarter 2009 results. A copy of that press release is attached as Exhibit 99.1 to this Current Report. The information contained in this report, including Exhibit 99.1 attached hereto, is being furnished and shall not be deemed filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of such section. Furthermore, the information contained in this report shall not be deemed to be incorporated by reference into any registration statement or other document filed pursuant to the Securities Act of 1933, as amended. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. 99.1 Press Release dated October 21, 2009 -2- SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Company has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. AMERIS BANCORP By: /s/ Dennis J. Zember Jr., Dennis J. Zember Jr. Executive Vice President and Chief Financial Officer Dated:October 22, 2009 -3- EXHIBIT INDEX Exhibit 99.1Press release datedOctober 21,
